PER CURIAM.
The appellee has confessed error in this cause and moved that the final judgment appealed be reversed and the cause remanded to the trial court, and the appellants having consented thereto, and the record on appeal having been examined and considered, and the Court noting that it does appear from the record that there is error here, in that the evidence considered in its entirety and the reasonable inferences to be drawn therefrom presented an issue of fact which should have been submitted to the jury for determination, it is, thereupon
Ordered and Adjudged that the final judgment of the Circuit Court for Polk County, entered on February 28, 1962, be, and the same is hereby reversed and the cause remanded for a new trial.